            Case 2:19-cv-01284-JCM-VCF Document 100 Filed 07/31/20 Page 1 of 2




1                                          UNITED STATES DISTRICT COURT

2                                              DISTRICT OF NEVADA

3                                                         ***
      CENTEX HOMES,
4
                              Plaintiff,
5                                                               2:19-cv-01284-JCM-VCF
      vs.                                                       ORDER
6
      FINANCIAL PACIFIC INSURANCE                               STIPULATION AND PROPOSED ORDER TO
7
      COMPANY, et al.,                                          ALLOW EVEREST NATIONAL INSURANCE
8
                                                                COMPANY TO FILE CROSS-CLAIM AND TO
                              Defendants.                       EXTEND DATE FOR CROSS-DEFENDANTS'
9                                                               RESPONSIVE PLEADINGS RE 43 ANSWER
                                                                TO COMPLAINT [ECF No. 95]
10

11
               Before the Court is defendants Everest National Insurance Company, Lexington Insurance, and

12
     Axis Surplus Insurance Company’s stipulation and proposed order to allow Everest National Insurance

13
     company to file a cross-claim and to extend date for cross-defendants' responsive pleadings regarding

14
     the answer to complaint. (ECF No. 95). The Court orders additional briefing.

15
               “Stipulations relating to proceedings before the court, except stipulations made in open court that

16
     are noted in the clerk’s minutes or the court reporter’s notes, must be in writing and signed by all parties

17
     who have appeared or their attorneys.” Local Rule 7-1(a). A stipulation that has been signed by fewer

18
     than all the parties or their attorneys will be treated—and must be filed—as a joint motion.” Local Rule

19
     7-1(c).

20
               On July 22, 2020, defendants Everest National, Lexington, and Axis filed a stipulation that

21
     would allow Everest to file an amended answer that brings cross-claims against Lexington and Axis

22
     only. (ECF No. 95). Everest, Lexington, and Axis did not have all parties who have appeared, or their

23
     attorneys, sign the stipulation prior to filing it in violation of Local Rule 7-1(a). Everest, Lexington, and

24
     Axis did not alternatively file it as a joint motion, in violation of the Local Rule 7-1(c). Despite these

25

                                                            1
           Case 2:19-cv-01284-JCM-VCF Document 100 Filed 07/31/20 Page 2 of 2




1    violations, the Court will treat Everest, Lexington, and Axis’s stipulation (ECF No. 95) as a joint

2    motion.

3            The remaining appearing parties have 14 days to file a response to this joint motion; Everest,

4    Lexington, and Axis have 7 days to file a reply if any party files a response.

5            Accordingly,

6            IT IS ORDERED that the parties have until Friday, August 14, 2020 to file a response to this

7    joint motion (ECF No. 95) and defendants Everest, Lexington, and Axis have until Friday, August 21,

8    2020 to file a reply.

9            DATED this 31st day of July 2020.
                                                                  _________________________
10                                                                CAM FERENBACH
                                                                  UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                          2
